NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 KEVIN L. PERRY,                                 No. 14-56618

                 Plaintiff-Appellant,            D.C. No. 3:14-mc-00381-JLS

   v.
                                                 MEMORANDUM*
 SAN DIEGO COUNTY, a public entity,

                 Defendant-Appellee.


 KEVIN L. PERRY,                                 No. 14-56707

                 Plaintiff-Appellant,            D.C. No. 3:11-cv-00176-LAB-
                                                 RBB
   v.

 VEOLIA TRANSPORT, DBA Veolia
 Transportation Services, Inc., A Maryland
 Corporation; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding
                     Larry A. Burns, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Kevin L. Perry appeals pro se from the district

court’s order dismissing his action for failure to comply with a vexatious litigant

order (No. 14-56618), and the district court’s order denying his Federal Rule of

Civil Procedure 60(b) motion for relief from judgment (No. 14-56707). We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion both the

district court’s denial of leave to file a complaint pursuant to a vexatious litigant

order, In re Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000), and the district

court’s denial of a Rule 60(b) motion, Harman v. Harper, 7 F.3d 1455, 1458 (9th

Cir. 1993). We affirm.

      As to No. 14-56618, the district court did not abuse its discretion in denying

Perry’s motion for leave to file a complaint because Perry failed to comply with

the vexatious litigant order entered against him. See Perry v. Veolia Transp., et al.,

No. 11-CV–176–LAB–RBB, 2011 WL 4566449 at *9-12 (S.D. Cal. Sept. 30,

2011). Perry failed to submit a copy of the vexatious litigant order with his motion

as required and falsely certified that his proposed complaint raised new issues not

previously raised in a prior state or federal action.



      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     14-56618
      As to No. 14-56707, the district court did not abuse its discretion in denying

Perry’s motion for relief from judgment where Perry never appealed from the

judgment, presented no reason for the nearly three-year delay in filing his motion,

and did not establish any basis for relief. See Fed. R. Civ. P. 60(b)(5)-(6); Fed. R.

Civ. P. 60(c)(1) (Rule 60(b)(5) and 60(b)(6) motions must be filed “within a

reasonable time”); see also In re Pac. Far East Lines, Inc., 889 F.2d 242, 249 (9th

Cir. 1989) (“What constitutes a reasonable time depends on the facts of each

case.”).

      14-56618: AFFIRMED.

      14-56707: AFFIRMED.




                                          3                                    14-56618